Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00649-CV

                        MORRELL MASONRY SUPPLY, INC.,
                                  Appellant

                                            v.

                              WESTPORT GROUP, INC.,
                                    Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-00732
                        Honorable Laura Salinas, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of trial court is
AFFIRMED. Costs of appeal are taxed against Appellant Morrell Masonry Supply, Inc.

      SIGNED July 31, 2013.


                                             _____________________________
                                             Karen Angelini, Justice